Citation Nr: 1125585	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served in the Army Reserves from October 1999 to July 2007 and March 2008 to March 2009, including a period of active duty for training from October 1999 to March 2000, and active duty from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  
FINDINGS OF FACT

1.  The Veteran's service treatment records show a diagnosis of iliotibial syndrome bilaterally during active duty in June 2003.

2.  No bilateral knee condition is currently diagnosed.


CONCLUSION OF LAW

A bilateral knee condition was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and Army medical center treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to her appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in March 2009.  The Veteran asserted in her May 2009 Notice of Disagreement and January 2010 VA Form 9 that the examination was inadequate because the tests performed by the VA examiner did not assess the Veteran's symptom of locking knees.   Review of the examination report, however, does not show that the examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As will be discussed in more detail below, the March 2009 VA examiner was aware of the Veteran's in-service injury and diagnosis, as well as her history of knee symptoms, and conducted a physical examination and x-rays of the knees. 

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for a bilateral knee condition, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show she sought treatment in June 2003, during active duty, for bilateral knee pain after she fell.  Iliotibial syndrome bilaterally was diagnosed.  

At the March 2009 VA examination, the Veteran's medical records were reviewed, and a complete physical examination conducted.  Specifically, the examiner noted the Veteran's current knee symptoms, as well as the results of previous examinations in April 2004 and May 2007, discussed below.  Both knees were then tested for any abnormalities, and none were found.  The range of motion of both knees was also tested; the examiner found no objective evidence of pain with active motion, normal flexion and extension, no additional limitations of motion, and no ankylosis.  X-rays of the bilateral knees were taken, and normal knees were found with the joint spaces maintained and no specific bone or joint abnormalities.  The examiner concluded there was no current diagnosis of a bilateral knee condition based on the normal clinical examination and the normal x-rays.

The March 2009 VA examination is the only documentary evidence of record dated during the appeal period.  As noted, no diagnosis was made.  Therefore, a bilateral knee condition is not currently diagnosed.  Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is also no evidence of a diagnosis of a bilateral knee condition at any time subsequent to the Veteran's 2003 period of active duty.  The Veteran was examined during a VA primary care evaluation in April 2004, and the physician noted no edema or cyanosis, no joint deformities, and the joints had a good range of motion.  Although the Veteran noted bilateral knee locking on her November 2004 Reserves report of medical history, and bilateral knee pain at a March 2005 VA visit, the examiners made no diagnosis of a bilateral knee condition.  At a May 2007 VA visit the Veteran noted chronic bilateral knee pain, and the physician suspected chondromalacia.  However, x-rays were taken later that month, and the impression was normal bilateral knees.  

Further, in December 2007, the Veteran reported on a DD Form 2246 she did not have any painful or "trick" joints, or loss of movement in any joints.  On a January 2008 Reserves preenlistment form the Veteran denied currently or ever having any painful joints, limitation of motion on any joint, loss of ability to flex or fully extend a joint, knee problems, locking knees, or knees giving way.  At the Veteran's Reserves enlistment examination in February 2008 she did not report any trouble with her knees, and the examiner found normal lower extremities on physical examination.  

As there is no bilateral knee condition currently diagnosed, and no evidence of a diagnosis of a bilateral knee condition any time subsequent to the Veteran's 2003 period of active duty, service connection for a bilateral knee condition is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.

Because the evidence of record does not reflect a current diagnosis of a bilateral knee condition, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee condition is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


